IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-70,687-01


EX PARTE ROGER DALE HINDS, JR., Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F13780A IN THE 70,687-01 DISTRICT COURT
FROM MARION COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault and sentenced to ninety-nine years' imprisonment with a fine of $10,000.
	The trial court made findings of fact and conclusions of law and recommended that Applicant
be granted an out-of-time appeal.  However, the trial court's findings of fact, supported by counsel's
affidavit, show that Applicant told counsel that he did not want to appeal and that counsel sent
Applicant a letter stating that he needed to notify counsel within thirty days if he decided he did want
to appeal, but counsel received no further notice for Applicant.  These facts do not entitle Applicant
to an out-of-time appeal.
	Applicant also contends that counsel was ineffective at trial, but the trial court found counsel
was not ineffective at trial, and Applicant alleges no facts showing counsel was ineffective.  All
requested relief is denied based on the findings of fact entered by the trial court.
	It is so ordered on this the 8th day of October, 2008.

Do not publish